Citation Nr: 1417433	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, a bipolar mood disorder and depression.  

2.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for patellofemoral pain syndrome of the bilateral knees, currently rated at 10 percent disabling each.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from June 1996 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  In that decision, the RO denied claims for PTSD and depression and increased the bilateral knee and lumbar spine ratings from zero to 10 percent disabling each.  

The Board has expanded the psychiatric claim to include all psychiatric disabilities as listed on the title page pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to an increased rating for degenerative joint disease of the lumbar spine and patellofemoral pain syndrome of the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, PTSD and an acquired psychiatric disability, currently diagnosed as anxiety and bipolar disability, is related to service.  

CONCLUSION OF LAW

The criteria for an award of service connection for PTSD and an acquired psychiatric disorder, currently diagnosed as anxiety and bipolar disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102,  3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as anxiety and bipolar disability.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In addition to the general requirements for service connection, service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  

Further, regarding claims where in-service personal assault is alleged, 38 C.F.R. § 3.304(f)(5) is for application.  This section states that evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence in the regulation include pregnancy tests or tests for sexually transmitted diseases; and statements from family members or roommates.  Id.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources and include: deterioration in work performance; substance abuse; or unexplained social behavior changes.  See, 38 C.F.R. § 3.304(f)(5).  

In adjudicating this claim, the Board must assess the competence of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under 38 C.F.R. § 3.159(a)(2) (2012), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  The Board must also assess the credibility, and probative value of the evidence of record in its whole.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The requirement for a currently diagnosed psychiatric disability has been met.  Shedden, 381 F.3d at 1167.  The June 2012 VA examination report shows the Veteran met all criteria for a diagnosis of PTSD, and was also diagnosed with anxiety disorder, bipolar II disorder and polysubstance abuse in remission.  However, no claims file was available for an opinion.  After reviewing the file, the examiner essentially determined there was a current diagnosis of PTSD, but it was not due to military sexual trauma (MST) in service.  The examiner noted the Veteran had a history of childhood sexual abuse and was exposed to stressors after service, to include surviving a hurricane, homelessness and substance abuse.  The examiner did not address the etiology of the substance abuse or the other diagnosed disabilities and only stated there were not sufficient signs or markers of MST to support the claim or concede the occurrence.  

While the Veteran's report and recollection of the incident in service is not without inconsistencies, there is enough information in the file to bring the evidence at least to equipoise.  The incident allegedly happened in September 1996.  There is not much information surrounding that time period, but subsequently the service treatment records show pregnancy tests in March and June 1997; she was put on a weight control program in May 1997 (a potential social behavior change); and a possible sexually transmitted disease was investigated in September 1997.  Later the Veteran stated she received Article 15s and abused different substances; there is nothing in the file to contradict such statements.  The narrative reason for separation was: "weight control failure."  

The Veteran did not file for a psychiatric disability after service, but she did file other claims.  At a neurological examination in November 1998, a psychiatric disability was recommended.  That examination report was one page and showed a diagnosis of untreated major depressive disorder.  Soon after, she sought mental health treatment, where she reported a history of sexual abuse from age seven and current homelessness (see April 2001 VA mental health note).  Her vocational rehabilitation counselor noticed her depression (see August 2008 vocational rehabilitation note and Veteran's January 2004 application).  A January 2004 VA psychiatric record noted she had longstanding depression since military discharge and also noted the history of incest as a child; she was given a diagnosis of major depressive disorder with several other mental health disabilities to be ruled out.  

In September 2006, a VA record showed the Veteran requested substance abuse counseling and treatment mentioning she lost everything in a hurricane.  In September 2007, she reported MST at a VA mental health appointment.

February and March 2012 letters from the Veteran's mother and close friend L.M. (also the Veteran's roommate and a fellow veteran) both are consistent with the timeline the Veteran explained about reporting what happened in service.  

When the Veteran testified at the March 2013 Board hearing, she reported that she was sexually assaulted during Army Individual Training by a supervisor, she did not report the incident out of fear of retaliation, she starting drinking after that incident and did not report it on the exit physical.  (See March 2013 transcript, pp 13-16).  The Board finds this testimony to be competent and credible and assigns it high probative weight.  Caluza, 7 Vet. App. at 511.  

In short, while there is support for the August 2012 examiner's opinion, there is also support for the opposite conclusion.  The claim is in equipoise.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

While the Veteran has been given various psychiatric diagnoses over the years and the June 2012 examiner stated the symptoms could be differentiated, the bulk of the mental health records in the file do not support that conclusion.  In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court determined that where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained.  In other words, all signs and symptoms will be attributed to the service-connected disability and this decision resolves all psychiatric issues on appeal.  

The Board finds the remaining elements needed for service connection have been satisfied.  Shedden, 381 F.3d at 1167.  All doubt is resolved in favor of the Veteran and the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD and an acquired psychiatric disability, currently diagnosed as anxiety and bipolar disability, is granted.  


REMAND

The Board hearing transcript reflects that updated VA records are not in the file.  (Transcript, p 12.)  The last treatment records in the file are from July 2011 (see Virtual VA).  On remand, updated records should be associated with the file.  38 C.F.R. § 3.159(c) (2013).  

Also, the Veteran's testimony conflicts with the September 2012 VA spine examination report because she reported radiating pain, muscle spasms (Transcript, 10) and flare ups (Transcript, p 8) but the examination report reflects none of those manifestations and is silent on the issue of muscle spasms.  Similarly, the September 2012 VA examination report for the spine shows no flare ups, but the Veteran reported them at the hearing (Transcript, pp 3, 7) along with instability and "giving way" (Transcript, pp 4-5).  The Board finds a need for new VA examinations.  

Finally, the Veteran should be given a new VA examination include an opinion commenting on her ability to obtain and maintain substantially gainful employment based on her service connected bilateral knee and spine disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim for a total disability rating based upon individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record).  In her July 2013 pension claim, the Veteran stated, in part she could not work due to her back and knees.  She also mentioned that she was not working due to knees and back pain at the hearing.  (Transcript, p 4.)  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA treatment records from July 2011 to the present are associated with the file; ensure 38 C.F.R. § 3.159(c)(1) is followed.  If any records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. Send the Veteran a TDIU application form with a request that she complete the form.  

3. After completing the above development, schedule the Veteran for new VA orthopedic examinations.  The claims folder, and any relevant electronic records should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.  

The examiner should comment on any symptomatology shown to be present and due to the service-connected knee and spine disabilities.  The examiner should report whether there is additional loss of motion lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain.  Such additional loss of motion should be expressed in degrees.  If the examiner is unable to answer these questions, reasons for this inability should be provided.  

The examiner should also state whether the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour (scoliosis, reversed lordosis or abnormal kyphosis).  

If the above information cannot be provided without resorting to speculation, the examiner should state this fact and also give a reason why such information would be speculative.  

The examiner should note the Veteran's education, as well as her past work experience.  The examiner should comment as to whether the Veteran's service-connected bilateral knee and spine disabilities render her unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion is requested.  

4. If the Veteran is found unable to maintain substantially gainful employment by the examiner and does not meet the schedular requirements for TDIU under § 4.16(a), refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

5. Readjudicate the claims increased ratings.  If the decision remains in any way adverse to the Veteran, provide her with a supplemental statement of the case (SSOC).  The SSOC should reflect that all service treatment records have been reviewed.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


